


110 HR 2126 IH: Working Family Child Assistance

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2126
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Carney (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  income threshold used to calculate the refundable portion of the child tax
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Working Family Child Assistance
			 Act.
		2.Modification of
			 income threshold used to calculate refundable portion of child tax
			 credit
			(a)In
			 generalClause (i) of section 24(d)(1)(B) of the Internal Revenue
			 Code of 1986 (relating to portion of credit refundable) is amended to read as
			 follows:
				
					(i)the sum of—
						(I)10 percent of so
				much of the taxpayer’s earned income (within the meaning of section 32) taken
				into account in computing taxable income for the taxable year as exceeds $5,000
				but does not exceed $24,000, plus
						(II)15 percent of
				such earned income as exceeds $24,000,
				or
						.
			(b)Repeal of
			 inflation adjustmentSection
			 24(d) of such Code is amended by striking paragraph (3).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
